Title: To Alexander Hamilton from Lewis Tousard, 25 February 1800
From: Tousard, Lewis
To: Hamilton, Alexander

Philadelphia Feby. 25th 1800
Sir
It was in the Month of October last that I received your first Order to be ready to repair to the Vicinity of your Quarters, to be employed in forming a Code of Regulations, Instruction, &c. for the Artillery of the U. States. From that Moment I prepared Materials for the Purpose, and began in the Beginning of December to execute your Orders. From the enclosed Heads of the Chapters and Sections which are entirely completed, a neat Copy made, and which in a few Days I intend to carry myself to New-York for your Inspection, you may judge of the Progress of the Work. Having, for the rest, all the Materials in Readiness, you will perceive that the Work and your Orders have been carried on and executed with the utmost Diligence; and that more Persons being employed in it would only take the Credit, or at least Part of it, from me without being of much Assistance to me. You have already sent Capt. Izard for that Purpose, to whom I gave the manual Exercise of the Guns to translate.
I would have been extremely flattered with the Cooperation of more Persons in the Beginning of the Work, particularly Major Hoops, but I think that, considering the Advancement of the Work, I may present it to you in the Beginning of April without any further Assistance; and I expected, after two Months of Exertion to have done it by myself, when you ordered Capt. Izard to Philadelphia.
With great Respect   I have the Honor to be,   Sir   Your obliged and very humble Serv.

Lewis Tousard
Major General A. Hamilton.

